DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of claims 1-10 in the reply filed on 08/23/22 is acknowledged. By this election, claims 11-20 are withdrawn and claims 1-10 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tilt et al. (2013/0281814).
Regarding claim 1, Tilt (Figs. 3-4) discloses a deformable electronic device 80, comprising: a first substrate portion 14 comprising a metal clad layer 84 (Fig. 3, [0049]); at least one surface mount component 88 mounted to the first substrate portion 14 and electrically coupled with the metal clad layer 84 ([0049]); a second substrate portion 12, attached to the first substrate portion 14, including at least one trace (90, 102) formed thereon with conductive gel (Figs. 3-4, [0050] and [0058]); and a via (an upper portion of #102), comprised of conductive gel, extending between and electrically coupling the metal clad layer 84 with the trace (90, 102) (Figs. 3-4, [0050]).  

Regarding claim 3, Tilt (Figs. 3-4) discloses the metal clad layer 84 is comprised of copper ([0049]).  

Regarding claim 6, Tilt (Figs. 3) discloses wherein the first substrate portion 14 is bonded to the second substrate portion 12.  

Regarding claim 7, Tilt (Figs. 3-4) discloses wherein the second substrate 12 forms a stencil to at least in part form the trace 102.  

Regarding claim 8, Tilt (Figs. 3-4) discloses further comprising an encapsulant (92, 86) configured to enclose the conductive gel 90 with the second substrate 12 ([0052]).  

Regarding claim 9, Tilt (Figs. 3-4 and 9) discloses wherein at least one of the trace 102 or the metal clad layer 84 is configured to electrically couple with an external apparatus 156 ([0066]).  

Regarding claim 10, Tilt (Figs. 3-4 and 9) discloses wherein the surface mount component 88 is configured to provide control function for the external apparatus 156 ([0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilt et al. (2013/0281814) in view of Rathburn (2015/0279768).
Regarding claim 2, Tilt discloses all the claimed limitations except for the first substrate comprises a thermoset epoxy-based film.  
Rathburn (Fig. 1) discloses the first substrate 52 comprises a thermoset epoxy-based film ([0043]) for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Tilt by forming the first substrate comprises a thermoset epoxy-based film for the intended use as a matter of design choice, as taught by Rathburn (see [0043]).

Regarding claim 5, as discussed the combination above, Rathburn (Fig. 1) discloses the first substrate 52 comprises a silicone ([0082]).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilt et al. (2013/0281814) in view of Virtanen (2018/0008160).
Regarding claim 4, Tilt discloses all the claimed limitations except for the first substrate comprises a thermoplastic polyurethane (TPU).  
Virtanen (Fig. 3) discloses the first substrate comprises a thermoplastic polyurethane (TPU) ([0027]) for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Tilt by forming the first substrate comprises a thermoplastic polyurethane (TPU) for the intended use as a matter of design choice, as taught by Virtanen (see [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/               Primary Examiner, Art Unit 2814